DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 4 is objected to because of the following informalities:  It recites “Th method….” In line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Patent Application Publication No. 2021/0136230), and further in view of Seki (US Patent No. 5,677,987).
Regarding claim 1, Li teaches a method for automatically detecting audio feedback (howl) in an input audio signal, comprising:
filtering said audio input signal with a plurality of analysis 5audio filters to generate a plurality of filtered audio signals (Paragraph 0096);
comparing at least two filtered audio signals of said plurality of filtered audio signals to obtain an energy level difference (Paragraphs 0097-0113 calculating spectral peakiness measure (SPM) with different formulas including Paragraph 0110 “A sum or maximum of spectral band power difference among adjacent frequency bands”); performing one or more repetitions of said separately filtering said audio input 10signal and said comparing said filtered audio signals thereby establishing a plurality of said energy level differences; and comparing at least two energy level differences of said plurality of energy level differences obtained from at least two of said repetitions to detect said audio feedback (Paragraphs 0090-0091, 0093, 0114-0173 performing it over multiple frames for periodicity i.e. continuation of howling, Paragraph 0129 “detect repeating patterns of the spectral structure of howl audio during the medium term” and 0127 “a block on the order of 10 or 20 frames, the time duration of which will depend on the frame length”, and 0135 “an entropy measure of a normalized short-term spectrum computed at band k over R consecutive frames”, claim 4) (Paragraphs 0043-0202 for complete details).
Li does not teach common knowledge of separately filtering said audio input signal with a plurality of separate analysis 5audio filters to generate a plurality of filtered audio signals, said separate analysis audio filters being different.
However, in the similar field, Seki teaches separately filtering said audio input signal with a plurality of separate analysis 5audio filters to generate a plurality of filtered audio signals, said separate analysis audio filters being different (Fig. 1 items 103, Fig. 2 items 3, col. 1 ll. 12-18, ll. 42-48, col. 5 ll. 8-16, col. 10 ll. 32-35, ll. 48-51), comparing at least two filtered audio signals of said plurality of filtered audio signals to obtain an energy level difference (col. 5 ll. 56-col. 6 ll. 63 comparing multiple filtered audio signals for energy level difference and determine peak signal), performing one or more repetitions of said separately filtering said audio input 10signal and said comparing said filtered audio signals thereby establishing a plurality of said energy level differences; and comparing at least two energy level differences of said plurality of energy level differences obtained from at least two of said repetitions to detect said audio feedback (col. 7 ll. 40-col. 8 ll. 62 storing up to past two frequency results and using differences to determine howling, col. 11 ll. 28-37, ll. 58-60).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Li with separately filtering said audio input signal with a plurality of separate analysis 5audio filters to generate a plurality of filtered audio signals, said separate analysis audio filters being different; comparing at least two filtered audio signals of said plurality of filtered audio signals to obtain an energy level difference, performing one or more repetitions of said separately filtering said audio input 10signal and said comparing said filtered audio signals thereby establishing a plurality of said energy level differences; and comparing at least two energy level differences of said plurality of energy level differences obtained from at least two of said repetitions to detect said audio feedback as taught by Seki so that “howling is detected when the peak frequency value corresponding to howling frequency exhibits the same value continuously three times” (Seki, col. 8 ll. 52-55).
Regarding claim 2, Seki teaches reproducing, using 15one or more loudspeakers, an output audio signal based on said input audio signal (col. 5 ll. 16-22).
Regarding claim 3, Seki teaches automatically suppressing said detected audio feedback (col. 9 ll. 10-col. 10 ll. 24).
Regarding claim 4, Seki teaches said suppressing said audio feedback comprises applying at least one audio feedback suppression filter (Figs. 12, 14 item 13).
Regarding claim 5, Seki teaches said suppressing said audio feedback comprises applying at least two cascaded audio feedback suppression filters (Fig. 16 controlling output with howling suppression via cascaded notch filters controlled by howling detector, col. 7 ll. 3-10, col. 10 ll. 36-43).
Regarding claim 6, Seki teaches said measuring a signal energy level for each of said at least two filtered audio signals, to obtain at least two separate signal energy levels (col. 5 ll. 56-col. 6 ll. 55, col. 7 ll. 11-col. 8 ll. 29 multiple energy levels for multiple filtered audio signals).
Regarding claim 7, Seki teaches said comparing said at least two filtered audio signals is based on two neighboring analysis audio filters with highest filtered audio signal energy levels (col. 5 ll. 56-col. 6 ll. 55, col. 7 ll. 11-col. 8 ll. 29 comparing energy levels for multiple successive filtered audio signals).
Regarding claim 8, Seki teaches converting an energy level difference of said plurality of energy level differences by a difference-to-frequency mapping function into an audio feedback frequency of the detected audio feedback (col. 5 ll. 56-col. 6 ll. 55, col. 7 ll. 11-col. 8 ll. 29 converting each difference measurement between frequency components into difference-to-frequency mapping i.e. peak value-to-frequency map to detect howling frequency).
Regarding claim 9, Seki teaches said detecting said audio feedback 5comprises determining presence of audio feedback when at least two subsequent energy level differences of said plurality of energy level differences are approximately equal (col. 8 ll. 38-45, ll. 52-55).
Regarding claim 10, Li teaches updating a sustain state based on said comparing said at least two energy level differences from at least two of said 10repetitions, wherein said sustain state is indicative of a sustained tone in said input audio signal (Paragraphs 0099, 0129, 0135). Seki teaches updating a sustain state based on said comparing said at least two energy level differences from at least two of said 10repetitions, wherein said sustain state is indicative of a sustained tone in said input audio signal (col. 8 ll. 38-45, ll. 52-55).
Regarding claim 11, Li teaches updating an audio feedback state based on said sustain state or said comparing at least two energy level differences 15from at least two of said repetitions, wherein said audio feedback state is indicative of an audio feedback in said input audio signal (Paragraphs 0099, 0129, 0135). Seki teaches updating an audio feedback state based on said sustain state or said comparing at least two energy level differences 15from at least two of said repetitions, wherein said audio feedback state is indicative of an audio feedback in said input audio signal (col. 8 ll. 38-45, ll. 52-55).
Regarding claim 12, Seki teaches limiting said input audio signal prior to applying it to multiple notch filters for filtering into frequency components (col. 10 ll. 11-27). (Note: the particular value to limit or check the input signal is an implementation choice as would have been known to a person of ordinary skill in the art.).
Regarding claim 16, Seki teaches validating said audio feedback based on detecting when an energy level of said audio feedback is approximately constant or increasing between two or more consecutive said repetitions (col. 8 ll. 38-45, ll. 52-55).
Regarding claim 17, Seki teaches validating said audio 10feedback based on detecting an energy level at an audio feedback frequency of said audio feedback exceeding a predetermined feedback intensity threshold (col. 7 ll. 12-19, ll. 51-55).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Seki as applied to claim 1 above, and further in view of Bang (US Patent Application Publication No. 2014/0086434).
Regarding claim 13, Li and Seki teach separately filtering said audio input signal with said plurality of separate analysis audio filters, but Li and Seki do not teach filtering said input audio signal with at least one noise filter before said filtering said audio input signal.
However, in the similar field, Bang teaches filtering said input audio signal with at least one noise filter before said filtering said audio input signal (Paragraphs 0063-0066, 0116-0118).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Li and Seki to filter said input audio signal with at least one noise filter before filtering said audio input signal as taught by Bang in order to remove “the noise component added to the received audio signal (i.e., noise outside of the dynamic range)” (Bang, Paragraph 0064).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Seki as applied to claim 1 above, and further in view of Sakurada (US Patent No. 8,917,885).
Regarding claim 15, Li and Seki do not teach validating said audio feedback based on detecting lack of harmonic content of said audio feedback in said input audio signal.
However, in the similar field, Sakurada teaches validating said audio feedback based on detecting lack of harmonic content of said audio feedback in said input audio signal (col. 19 ll. 55-col. 20 ll. 7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Li and Seki to validate said audio feedback based on detecting lack of harmonic content of said audio feedback in said input audio signal as taught by Sakurada in order to “discriminate a stationary audio (a sound of a violin or the like) of a musical instrument or voice from howling” (Sakurada, col. 19 ll. 67-col. 20 ll. 1).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Seki as applied to claim 1 above, and further in view of Anderson (US Patent Application Publication No. 2007/0164885).
Regarding claim 18, Li and Seki do not teach applying audio feedback suppression when a clip detection determines a signal level exceeding a clipping threshold.
However, in the similar field, Anderson teaches applying audio feedback suppression when a clip detection determines a signal level exceeding a clipping threshold (Paragraphs 0012, 0032-0053).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Li and Seki to apply audio feedback suppression when a clip detection determines a signal level exceeding a clipping threshold as taught by Anderson in order to enable “reducing or eliminating undesirable transient response when the noise shaper exits a clipping state” (Anderson, Abstract).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seki.
Regarding claim 19, Seki teaches an audio processing system for detecting audio feedback of an input audio signal, said audio processing system (Figs. 2, 12, 14, 16) comprising:
an audio signal input for receiving said input audio signal (Figs. 2, 12, 14, 16 item 2);
a plurality of analysis audio filtering units (Fig. 1 items 103, Figs. 2, 12, 14, 16 items 3) communicatively connected to said audio signal input for separately filtering said input audio signal (col. 1 ll. 12-18, ll. 42-48, col. 5 ll. 8-16, col. 10 ll. 32-35, ll. 48-51);
20at least one filtered audio signal comparator unit (Fig. 2 item 8, Fig. 5 item 8 with 844, Fig. 6 item 8A with 44, Fig. 8B item 54, Fig. 9 item 8C with 64) communicatively connected to at least two analysis audio filtering units of said plurality of analysis audio filtering units (col. 6 ll. 31-42), wherein an output of said at least one filtered audio signal comparator is an energy level difference based on input from said at least two analysis audio filtering units (col. 5 ll. 56-col. 6 ll. 63, col. 9 ll. 10-col. 10 ll. 27 comparing multiple filtered audio signals for energy level difference to determine peak signal); and
25a feedback detector unit (Fig. 5 item 848, Fig. 6 item 48, Fig. 8 item 58, Fig. 9 item 69) communicatively connected to said output of said at least one filtered audio signal comparator (receiving LPEAK values), wherein said feedback detector unit is arranged to detect when a value of said output of said at least one filtered audio signal comparator is constant and thereby generate and provide feedback information (col. 7 ll. 62-col. 8 ll. 45 storing up to past two frequency results and using constant match to determine howling and provide corresponding signal, col. 11 ll. 28-37, ll. 58-60) (col. 1 ll. 12-col. 12 ll. 8 for complete details).
 Regarding claim 20, Seki teaches at least one audio feedback suppression filter for suppressing said detected audio feedback (Fig. 2 item 9, Fig. 5 item 849, Fig. 6 item 49, Fig. 8 item 59, Fig. 9 item 70, Fig. 12 item 13), Fig. 14 item 13, Fig. 16 item 9).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The above objection(s) is (are) based on the claim(s) as presently set forth in its (their) totality. It should not be interpreted as indicating that amended claim(s) broadly reciting certain limitations would be allowable. A more detailed reason(s) for allowance may be set forth in a subsequent Notice of Allowance if and when all claims in the application are put into a condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653